DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/8/2020.  These drawings are accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: WO 2011095600 (the
X-reference on the PCT search report) does not appear to teach all of the required claim limitations, especially without the improper benefit of hindsight. Namely, the reference does not appear to teach or suggest that the method/system identifies a mud circulation model that dictates operation of the mud circulation system, the mud circulation model being based on one or more models of one or more uncertainties encountered during a wellbore drilling operation; or determines an accuracy of the mud circulation model based on a difference between the determined property of a solid in the drilling fluid and a solid property of the drilling fluid as provided by the mud circulation model.
US references 20190227048, 20180051558, 20170328191, 20170328154 teach limitations that are substantially similar to the current claim limitations, but these references fail to qualify as prior art.
US 20130008647 measures a fluid property of circulating drilling fluid, and also teaches a circulation model. However, it is not specifically taught that the mud circulation model is based on one or more models of one or more uncertainties encountered during a wellbore drilling operation; or that it determines an accuracy of the mud circulation model based on a difference between the determined property of a solid in the drilling fluid and a solid property of the drilling fluid as provided by the mud circulation model.
US 20160314420 teaches models dealing with drilling fluid circulation and that there are uncertainties in the accuracy of models. Yet, it is not taught or suggested that there is a determination an accuracy of the mud circulation model based on a difference between the determined property of a solid in the drilling fluid and a solid property of the drilling fluid as provided by the mud circulation model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674